Citation Nr: 1014131	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  07-14 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to a rating higher than 10 percent for 
residuals of excision of ganglion cyst of the right wrist.  

2. Entitlement to a rating higher than 10 percent for the 
excision scar of the right wrist. 

3. Entitlement to a rating higher than 10 percent for 
chondromalacia of the right knee.  

4. Entitlement to a rating higher than 10 percent for 
chondromalacia of the left knee.  

REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs

ATTORNEY FOR THE BOARD

Motrya Mac, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1989 to December 1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in June 2006, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2007, the Veteran withdrew his request for a Board 
hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In his substantive appeal, the Veteran stated that his 
service-connected right wrist disabilities and the knee 
disabilities have increased in severity since he was last 
examined by VA examination in 2006.  

VA records in June 2008 show that the Veteran complained of 
increased wrist and knee pain.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to submit or authorize 
to VA to obtain private medical records, 
not already of record, for treatment of 
his service-connected disabilities. 

2. Afford the Veteran a VA examination to 
determine the current level of severity of 
the residuals of excision of ganglion cyst 
of the right wrist and the excision scar 
of the right wrist.  

The examiner is asked to address the 
following:
    
a). Whether the Veteran has favorable 
or unfavorable ankylosis of the right 
wrist; 

b). Whether there is evidence of 
neurological impairment; and 

c). Whether the Veteran has any 
functional limitation due to the 
scar.

The claims file should be made available 
to the examiner for review.

3. Afford the Veteran a VA examination to 
determine the current level of severity of 
the service-connected right and left knee 
chondromalacia.  

The examiner is asked to address the 
following:

a). Range of motion in degrees of 
flexion and extension and any 
functional loss due to pain or 
painful motion (supported by adequate 
pathology and evidenced by the 
visible behavior of the claimant 
undertaking the motion) as well as 
weakness, excess fatigability, 
incoordination, or pain on movement, 
swelling or atrophy should be 
indicated.  Any additional functional 
loss should be expressed in terms of 
additional limitation of motion.  The 
examiner should also address whether 
there is additional loss of motion 
associated with flare-ups or on 
repetitive use; 

b). Whether there is recurrent 
subluxation or lateral instability. 

The claims file should be made available 
to the examiner for review.

4. After the development has been 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


